Exhibit 10.9
PANEX  RESOURCES INC SERVICES AGREEMENT
WITH
MARK GASSON



 
Table of Contents
       
1
General
3
 
The Services
3
     
2
Term
3
 
Term
3
     
3
The Services
3
 
Provision of Services
3
 
Variations
3
     
4
Premises
3
 
Customer office area
3
     
5
Provider not to accept inducements
3
 
Inducements
3
     
6
Payments
3
 
Service payments
3
 
Invoices and payment
4
 
Payment for variations
4
 
Payments not wages or salary
4
 
GST / VAT
4
     
7
Confidentiality
4
 
Obligations of confidentiality
4
 
Further permitted use and disclosure
4
 
Exclusions
4
 
Responsibility for Representatives
5
 
Undertakings from Representatives
5
 
Notification of unauthorised use
5
 
Return of Confidential Information
5
 
Obligations to continue after Agreement ends
5
     
8
Obligations at end of Agreement
5
 
Return of property
5
     
9
Dispute resolution
5
 
Meeting to attempt to resolve disputes
5
 
Performance of obligations
5
     
10
Miscellaneous
5
 
Approvals and consent
5
 
Assignment
5
 
Entire Agreement
6
 
Execution of separate Agreements
6
 
Further acts
6
 
Governing law and jurisdiction
6
 
Rights cumulative
6
 
Severability
6
 
Waiver
6
     
11
Definitions and interpretation
6
 
Definitions
6



-1-

--------------------------------------------------------------------------------




 
Interpretation
7
 
Schedule 1
7
 
Deliverables
7
   
Monthly rate (EXCLUDING GST / VAT)
8
   
Daily rate
8





















































































-2-

--------------------------------------------------------------------------------

Parties


Panex Resources Inc. (Customer) and Mark Gasson (Provider).



1 General



The Services



1.1 This Agreement sets out the terms and conditions on which the Provider will
render the Services to the Customer as set out in Schedule 1.




2 Term



Term



2.1 This Agreement starts on April 27, 2015 and will remain in force for the
Term, unless terminated earlier or extended in accordance with this Agreement.




2.2 At any time during the term of this Agreement either party may terminate
this Agreement by giving 1 months written notice to the other party , except
that the Customer may not terminate without paying for Services at least until
December 31, 2015 and thereafter on a prorate basis per schedule 2.




3 The Services



Provision of Services
 

3.1    The Provider  will render the Services in accordance with this Agreement
exercising  due care, skill and judgement, in an  efficient and professional
manner and in accordance with accepted professional and business practices..

 
Variations
 

3.2 The Customer may at any time request the Provider alter the Services or
request the Provider carry out any work of a character  similar to the Services
as the Customer may consider reasonably necessary. These requests must be in
writing. The Provider  will seek to comply with any such request, provided the
request is reasonably issued and is within the power of the Provider.


4            Premises


Customer office area
 

4.1 There will be no need for the Customer to occupy a desk at the Customer
premises

 

4.2 If the Provider must use the Customer office area, then he must do so in a
responsible and reasonable manner and may occupy  and use the area in a manner
consistent with its current occupation and use. The Provider must ensure that
the Customers  employees do not enter unauthorised areas.


5            Provider not to accept inducements


Inducements
 

5.1 The Provider will not in any circumstances, either directly or indirectly,
receive or accept any payment or other benefit in money  or in kind from any
person;

 
5.1.1            as an inducement or reward for any act in connection with any
matter or business transacted by or on behalf of the  Customer; or


5.1.2            in any other matter or business transaction with a Customer
Company;


5.1.3            except with the consent of the Customer.


6            Payments


Service payments
 

6.1 The Customer will pay the Provider for rendering the Services.  The Customer
will make all payments to the Provider in  accordance with the rates set out in
Schedule 2








-3-

--------------------------------------------------------------------------------



Invoices and payment
 

6.2 The Provider must submit monthly invoices to the Customer.  The Customer
will pay all correctly rendered invoices within  15 days of receipt of invoice.


Payment for variations
 

6.3 If the Customer requests the Provider in writing to alter or vary the
Services, and the Provider has agreed to render those  services, the amount
payable by the Customer to the Provider for any variation carried out in
accordance with such direction, will  be as agreed by the parties.


Payments not wages or salary
 

6.4 Payments made by the Customer to the Provider are not wages or salary. The
Provider acknowledges that:


6.4.1            it is responsible for the payment of all income, profit and
salary tax payable in respect of the payments  received by it;


6.4.2            it must pay its employees and must make any taxation or other
deductions required by law, and it is responsible for  paying superannuation,
sickness and leave benefits, payroll tax and workers' compensation cover in
respect of its  employees.


GST / VAT
 

6.5 A party must pay GST / VAT on a Taxable Supply made to it under  this
Agreement,  in addition to any consideration  (excluding GST / VAT) that is
payable for that Taxable Supply. It must do so at the same time and in the same
way as it is  required to pay the consideration for the Taxable Supply.he
Provider will not in any circumstances, either directly or indirectly, receive
or accept any payment or other benefit in money  or in kind from any person;

 

6.6 A party making a Taxable Supply to another party under this Agreement must
issue a Tax Invoice to the ot her party, setting out  the amount of the GST /
VAT payable by that other party.


7            Confidentiality


Obligations of confidentiality
 

7.1 Where the Provider receives Confidential Information from the Customer under
this Agreement or otherwise in connection with  the Services, the Provider must:

 
7.1.1            keep the Confidential Information confidential;


7.1.2            not use, disclose or reproduce the Confidential Information for
any purpose other than the purposes of this Agreement;


7.1.3            not, without the Customer's written consent, disclose
Confidential Information to any person other than its employees,  who need the
information for the purposes of this Agreement; and


7.1.4            establish and maintain effective security measures to safeguard
the Confidential Information from unauthorised  access, use, copying or
disclosure.


Further permitted use and disclosure
 

7.2 Notwithstanding clause 7.1, the Provider may use or disclose Confidential
Information to the extent necessary to:

 
7.2.1            comply with any law, binding directive of a regulator or a
court order;


7.2.2            comply with the listing rules of any stock exchange on which
its securities are listed; or


7.2.3            obtain professional advice in relation to matters arising under
or in connection with this Agreement.


Exclusions
 

7.3 Clause 7.1 does not apply to Confidential Information:



7.3.1            which is in or becomes part of the public domain, otherwise
than through breach of an obligation of confidence;


7.3.2            which the Provider acquires from a third party where that third
party was entitled to disclose it.




-4-

--------------------------------------------------------------------------------



Responsibility for Representatives
 

7.4 The Provider must ensure that its employees do not do, or omit to do
anything, which if done or omitted to be done by the  Provider, would breach
this clause

 
Undertakings from Representatives
 

7.5 The Customer may at any time require any employees of the Provider engaged
in the performance of obligations under this  Agreement to give written
undertakings in a form prepared by the Customer relating to the non- disclosure
of the  Confidential Information and the Provider must promptly arrange for all
such undertakings to be given.

 
Notification of unauthorised use
 

7.6 The Provider must immediately notify the Customer of any potential,
suspected or actual unauthorised use, copying or  disclosure of the Confidential
Information

 
Return of Confidential Information
 

7.7 The Provider must immediately on demand, or on completion or termination of
this Agreement, return to the Customer any  documents in its possession, power
or control containing Confidential Information. Subject to clause 7.2, the
Provider must not  retain copies of any Confidential Information in any form.


Obligations to continue after Agreement ends
 

7.8 All obligations of confidence set out in this Agreement continue in full
force and effect after the Agreement se t out in this  Agreement ends.


8            Obligations at end of Agreement


Return of property
 

8.1 When the Agreement ends, the Provider must immediately return all of the
Customer's equipment, information, documents,  records and other property used
by it in the provision of the Services or otherwise in the Provider's possession
or control.   Provided however that the Provider may retain copies of any
documents required for its taxation or accounting records and provided also that
the Provider will allow the Customer access to any original document as the
Customer may require from time to time to satisfy any enquiry from the taxation
authorities, government or listed agency

 
9            Dispute resolution


Meeting to attempt to resolve disputes
 

9.1 If a dispute arises under this Agreement, either party may at any time give
written notice to the other requesting that a meeting  take place to seek to
resolve the dispute.  Representatives of both parties must meet within 3
business days of the notice and endeavour to resolve the dispute. If such
meeting does not take place or if after 3 business days of the meeting the
dispute remains unresolved, either party may pursue its rights at law.

 
Performance of obligations
 

9.2 During a dispute, each party must continue to perform its obligations under
this Agreement.


10            Miscellaneous


Approvals and consent
 

10.1 Except where the contrary is stated in this Agreement, a party may give or
withhold an approval or consent to be given under this  Agreement in that
party's absolute discretion and subject to those conditions determined by the
party. A party is not obliged to  give its reasons for giving or withholding
consent or for giving consent subject to conditions. Where this Agreement refers
to a matter being to the 'satisfaction' of a party, this means to the
satisfaction of that party in its absolute discretion.

 
Assignment
 

10.2
Except as expressly permitted by this Agreement, a party must not assign any of
its rights without the prior written consent of the other parties. That consent
may be given or withheld at a party's absolute discretion.









-5-

--------------------------------------------------------------------------------



Entire Agreement
 

10.3
This Agreement contains everything the parties have agreed on in relation to the
matters it deals with, and supercedes and  replaces all prior agreements between
the parties, whether verbal or in writing. No party can rely on an earlier
document, or  anything said or done by another party, or by a director, officer,
agent or employee of that party, before this document was executed, except where
permitted by law.


Execution of separate Agreements
 

10.4
This Agreement is properly executed if each party executes either this Agreement
or an identical Agreement. In the latter case,  this Agreement takes effect when
the separately executed Agreements are exchanged between the parties.

 
Further acts
 

10.5
Each party must  promptly execute  all Agreements and do all things that 
another party from time  to time reasonably  requests to affect, perfect or
complete this Agreement and all transactions incidental to it.

 
Governing law and jurisdiction
 

10.6
This document is governed by and is to be construed in accordance with the laws
of Zug in English, Switzerland in the English  language. Each party irrevocably
and unconditionally submits to the exclusive jurisdiction of the courts of this
place.

 
Rights cumulative
 

10.7
Except when the contrary is stated in this Agreement, the rights of a party
under this Agreement are cumulative and are in  addition to the other rights of
that party.


Severability
 

10.8
If a clause or part of a clause of this Agreement can be read in a way that
makes it illegal, unenforceable or invalid, but can  also be read in a way that
makes it legal, enforceable and valid, it must be read in the latter way. If any
clause or part of a clause  is illegal, unenforceable or invalid, that clause or
part is to be treated as removed from this document, but the rest of this
document is not affected.


Waiver
 

10.9
The fact that a party fails to do, or delays in doing, something the party is
entitled to do under this Agreement, does not amount  to a waiver of any
obligation of, or breach of obligation by, another party. A waiver by a party is
only effective if it is in writing.  A written waiver by a party is only
effective in relation to the particular obligation or breach in respect of which
it is given. It is not to be taken as an implied waiver of any other obligati on
or breach or as an implied waiver of that obligation or breach in relation to
any other occasion.


11            Definitions and interpretation


Definitions
 

11.1
 In this Agreement the following definitions apply:


Confidential Information means any information provided by the Customer to the
Provider. It includes:
 

(a) all commercial, geological, geo-scientific, technical, financial,
operational, environmental and other information, data, experience and know-how
which is directly or indirectly related to the Customer and its properties and
shall be deemed to include all notes, analyses, compilations, studies,
interpretations or other documents which contain, reflect or are based upon, in
whole or in part, the information, data, experience or know-how of the Customer
and its officers, directors, employees and consultants.; and




(b)  the terms and conditions of this Agreement.



Effective Date 27.04.2015.


Services mean the services to be provided to the Customer under this Agreement
in order to provide the Deliverables as  set out in Schedule 1.


Term means the period of time determined in accordance with clause 2.






-6-



--------------------------------------------------------------------------------



Interpretation


11.2            In the interpretation of this Agreement, the following
provisions apply unless the context otherwise requires:


11.2.1            Headings are inserted for convenience only and do not affect
the interpretation of this Agreement.


11.2.2            A reference to a clause, part, schedule or attachment is a
reference to a clause, part, schedule or attachment of or to  this Agreement.


11.2.3            An expression importing a natural person includes any company,
trust, partnership, joint venture, association, body  corporate or governmental
agency.


11.2.4            A word which denotes the singular denotes the plural, a word
which denotes the plural denotes the singular, and a  reference to any gender
denotes the other genders.


11.2.5            References to the word 'include' or 'including' are to be
construed without limitation.


11.2.6            A reference to this Agreement includes the Agreement recorded
in this Agreement.


11.2.7            Any schedules and attachments form part of this Agreement.












































































-8-



--------------------------------------------------------------------------------



Schedule 1


Deliverables


Services to be provided under this Agreement are assisting the Customer as
requested with:


1.            CEO


a.           Controls the direction of the company
b.           Decides budgets for all departments
c.            Targets and initiates business partnerships with other companies
d.            Drives the culture of the business
e.            Oversees employment and ensures there are enough staff (and the
right people)
f.            Manages senior managers
g.            Generates new business and gives approval of new projects
h.            Responsible for day-to-day decisions
i.             Identifies risks and ensures appropriate strategies are in place
j.             Ensures the correct practices are being met
k.            Attends board meetings and other presentations
l.             Drives profitability of the business
m.          Any other reasonable requests.




Schedule 2


 
Monthly rate (EXCLUDING GST / VAT)
 
Monthly rate –on site
 
15'000.00 USD per month
 
Business Travel, accommodation, incidentals' and third party costs to be charged
at cost incurred direct to third party contracted via the customer.
The provider to propose costs or quotes prior to incurring any expenses for
approval.
 
At cost
 
Force Majeure circumstances may apply upon which the contract is suspended.
 
 
Insurance will be provided by the Customer
 



















































-8-

--------------------------------------------------------------------------------



Execution and date
     
Executed as an Agreement dated 27th April 2015
     
Executed by CUSTOMER by authorised signatories:
     
/S/ ROSS DOYLE
 
Signature of authorised signatory
Signature of authorised signatory
   
Ross Doyle
 
Name
Name
   
Executed by PROVIDER
     
/S/ MARK GASSON
 
Signature of authorised signatory
Signature of Witness
   
Mark Gasson
 
Name
 












 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-9-